Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-7-2007

Scibelli v. Lebanon
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3404




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Scibelli v. Lebanon" (2007). 2007 Decisions. Paper 1513.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1513


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-134                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 06-3404
                                ________________

                               DAVID C. SCIBELLI,

                                              Appellant

                                         v.

            LEBANON COUNTY, PA; SHERIFF MICHAEL DEHEO,
          LEBANON COUNTY; DEPUTY WARDEN WILLIAM MOHL;
                    JUDGE BRADFORD H. CHARLES
                 ____________________________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                           (D.C. Civ. No. 06-cv-00369)
                      District Judge: Honorable Yvette Kane

                  _______________________________________


          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                 February 23, 2007

               Before: Sloviter, Chagares and Nygaard, Circuit Judges.

                               (Filed: March 7, 2007)

                            _______________________

                                    OPINION
                            _______________________

PER CURIAM

    David Scibelli appeals the order of the United States District Court for the Middle
District of Pennsylvania dismissing his complaint.

       In February 2006, Scibelli filed a complaint against various Lebanon County,

Pennsylvania officials. Scibelli moved to amend his complaint, and the District Court

ordered him to file an amended complaint by March 24, 2006. Thereafter, the District

Court twice extended the time to file the amended complaint. The District Court

ultimately advised Scibelli that failure to file an amended complaint by May 12, 2006,

would result in dismissal of the action. On that date, Scibelli filed a motion for recusal.

Three days later, Scibelli filed an amended complaint. The District Court dismissed the

complaint, noting that it was “exceptionally difficult to understand and in many instances

[] either illegible or incomprehensible.” Scibelli filed a motion for reconsideration, which

the District Court denied.

       Scibelli timely filed a notice of appeal. We have appellate jurisdiction pursuant to

28 U.S.C. § 1291. Having granted Scibelli leave to proceed in forma pauperis on appeal,

we must now determine whether his appeal should be dismissed pursuant to

§ 1915(e)(2)(B). An appeal may be dismissed under § 1915(e)(2)(B) if it has no arguable

basis in law or fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       The Federal Rules of Civil Procedure require that a complaint contain “a short and

plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P.

8(a)(2), and that each averment be “concise, and direct,” Fed. R. Civ. P. 8 (e)(1). We

agree with the District Court that Scibelli’s amended complaint was “illegible or

incomprehensible.” We discern nothing in the complaint that qualifies as a short and

                                              2
plain statement of a federal claim. Although Scibelli alleges defendants caused him

“injuries and violations of his Constitutional Rights,” the complaint fails to identify a

federal constitutional or statutory basis for relief. Accordingly, the District Court

properly dismissed Scibelli’s complaint. Although the order does not provide that the

dismissal is without prejudice, an order dismissing a complaint under Rule 8 clearly is

without prejudice as it is not an adjudication of the merits. See, e.g., Bennett-Nelson v.

La. Bd. of Regents, 431 F.3d 448, 450 n.1 (5th Cir. 2005). The District Court did not

abuse its discretion in denying Scibelli’s motion for reconsideration, which asserts error

but does not clarify Scibelli’s claims or otherwise provide a basis for reconsideration.

       For the foregoing reasons, Scibelli’s appeal will be dismissed under 28 U.S.C.

§ 1915(e)(2)(B) for lack of legal merit.




                                              3